DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20170283064 A1).
For claim 1, Robinson discloses a passenger seat egress system (32 and 34) for a mini suite passenger seat privacy shell (14) that divides a passenger seat (12) from an aisle or other common area (outside shell), the passenger seat egress system comprising: a privacy feature that offers a primary egress (Para 0083: “door 34… is slidable with respect to the base 32 between the open and closed states”) from the passenger seat privacy shell and a secondary egress (Para 0095: “to allow egress from the seat 12 by either of two modes: sliding rearwardly to the open state; or pivoting outwardly in the manner of a hinged door”) from the passenger seat privacy shell,
wherein if the primary egress feature fails in a deployed or closed position, the secondary egress still allows a passenger to exit the passenger seat privacy shell (if the primary egress – sliding – were to fail in the closed position, the secondary egress – pivoting – would still allow passengers to exit), 
wherein the primary egress comprises a sliding door (34) configured to slide into and out of a wall pocket (32) contained in a side wall of the privacy shell in order to open and close a passageway space (Para 0083: “the base 32 comprises a compartment 42 for housing the door 34 when open, the compartment having a mouth 44 through which the door 34 slides into and out of the compartment”),
wherein the secondary egress comprises one or more breakaway hinges (hinges 86, Fig. 2C) on the sliding door that are activated via an emergency release mechanism (Para 0098: “the operating device 96 comprises one or more springs 97 that urge the projection 36 to its extended state”; Para 0097) that allows the door to hinge and swing inward or outward (Para 0095: “the first part 34A of the door can pivot outwardly away from the seat 12, i.e. into the aisle”),
such that if sliding movement into and out of the wall pocket is blocked, the emergency release mechanism can be activated to cause the door to be hingeable (Para 0097: “when the latch 35 is in its latching state, i.e. the formations 36, 38 are engaged (see FIG. 3), the first part 34A of the door is not able to pivot about the joint 84 and so the passenger is not above to open the door 34 using the secondary mode. However, the latch 35, whether engaged or not, does not prevent the door 34 from being moved to its open state by the primary mode, i.e. from sliding rearwardly”), 
Robinson discloses that the sliding door is provided with a feature that is biased to force the sliding door back into alignment with a plane of the side wall once opening pressure is released from the sliding door in order to clear the aisle or other common area (Para 0095: “One or more return mechanism 88 is preferably provided to urge the first part 34A of the door to adopt its non-pivoted position (i.e. as shown in FIGS. 2A and 2B)”), but fails to teaches that the feature is a spring loaded feature.
However, Young teaches an egress system (Figs. 4-5), wherein a hingeable door (14 and 20) is provided with a spring loaded feature that is biased to force the sliding door back into alignment with a plane of the side wall once opening pressure is released from the sliding door (Para 0028, “In a preferred embodiment, the hinge assemblies 18 are self-centering and include a spring or cam mechanism or the like such that when passengers pass through the partition 10, the doors 14 swing back to the deployed position”) in order to clear the aisle or other common area (Fig. 3, common area on either side of partition).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Robinson by providing a spring loaded feature to force the door back into alignment with the side once opening pressure is released as disclosed by Young. One of ordinary skill in the art would have been motivated to make this modification so “that when passengers pass through the partition 10, the doors 14 swing back to the deployed position” (Young, Para 0029, since it would have been a simple substitution of one known element (return mechanism) for another (spring) to produce predictable results (to bias the door into alignment with the side wall).
For claim 4, Robinson as modified discloses the system of claim 1, wherein the one or more hinges (86) comprise one or more vertical hinges that hinge the door away from the passageway space (Fig. 3).
For claim 15, Robinson as modified discloses the system of claim 1, wherein the one or more breakaway hinges (86) are positioned along a far edge where the sliding door meets the side wall (Fig. 2C and 3).
For claim 16, Robinson as modified disclose the system of claim 1, wherein the emergency release mechanism comprises a lever, trigger, or latch (latch 35) that holds or otherwise maintains the door in a straight plane, wherein release or activation of the lever, trigger, or latch releases the door to swing either inward or outward from the privacy shell (Para 0097: “when the latch 35 is in its latching state, i.e. the formations 36, 38 are engaged (see FIG. 3), the first part 34A of the door is not able to pivot about the joint 84 and so the passenger is not above to open the door 34 using the secondary mode”).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Steel (US 20040173327 A1).
For claim 5, Robinson as modified discloses the system of claim 1, but fails to disclose that the sliding door comprises a plurality of vertical panels, and wherein the one or more hinges comprise vertical hinges that allow the panels to accordion fold.
However, Steel teaches a sliding door that comprises a plurality of vertical panels (14 and 16), and wherein the one or more hinges comprise vertical hinges (34) that allow the panels to accordion fold (Fig. 3B, panels in dotted lines).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Robinson as modified by having the sliding door comprise a plurality of vertical panels wherein the one or more hinges comprise vertical hinges that allow the panels to accordion fold as disclosed by Steel. One of ordinary skill in the art would have been motivated to make this modification so that the door does not stick out as far into the aisle when it is opened by pivoting.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Wallace (US 20130241247 A1).
For claim 6, Robinson as modified discloses the system of claim 1, but fails to disclose that the sliding door comprises more than one horizontal panel, wherein the one or more hinges comprise one or more horizontal hinges that allow an upper panel to fold over a lower panel.
However, Wallace teaches an egress system (Figs. 6-8) wherein a sliding door comprises more than one horizontal panel (32 and 64), and wherein the one or more hinges comprise one or more horizontal hinges that allow an upper panel (32) to fold over a lower panel (64, 32 folds from Fig. 7 to Fig. 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Robinson as modified by having more than one horizontal panel, wherein the one or more hinges comprise one or more horizontal hinges that allow an upper panel to fold over a lower panel as disclosed by Wallace. One of ordinary skill in the art would have been motivated to make this modification to provide a bed extension surface as shown in Fig. 4 of Wallace, or to provide another egress by lowering the sliding door to allow a passenger to step over it to exit the seating area.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642